

117 S2243 IS: Rural Energy for America Program (REAP) Improvement Act of 2021
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2243IN THE SENATE OF THE UNITED STATESJune 24, 2021Ms. Smith (for herself and Mr. Luján) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Farm Security and Rural Investment Act of 2002 to improve the Rural Energy for America Program, and for other purposes.1.Short titleThis Act may be cited as the Rural Energy for America Program (REAP) Improvement Act of 2021.2.Rural Energy for America Program(a)In generalSection 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;(B)in the matter preceding subparagraph (A) (as so redesignated), by striking The Secretary and inserting the following:(1)In generalThe Secretary; (C)in paragraph (1) (as so designated), in the matter preceding subparagraph (A) (as so redesignated), by inserting (referred to in this section as the Program) after Program; and(D)by adding at the end the following:(2)Climate benefitsIn carrying out the Program, the Secretary shall promote the reduction of greenhouse gas emissions in projects funded by grants and other financial assistance under the Program.;(2)in subsection (b)—(A)in paragraph (2)—(i)in subparagraph (D), by striking and at the end;(ii)by redesignating subparagraph (E) as subparagraph (G); and(iii)by inserting after subparagraph (D) the following:(E)a producer cooperative;(F)a nongovernmental organization; and; and(B)in paragraph (3)—(i)in subparagraph (E), by striking and at the end;(ii)in subparagraph (F), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(G)the potential of the proposed program to reduce greenhouse gas emissions and provide other climate benefits.; (3)in subsection (c)—(A)in paragraph (1)(A)—(i)in clause (i), in the matter preceding subclause (I), by striking producers and inserting producers, producer cooperatives, electric cooperatives,; and(ii)in clause (ii), in the matter preceding subclause (I), by striking producers and inserting producers, producer cooperatives, and electric cooperatives;(B)in paragraph (2)—(i)in subparagraph (F), by striking and at the end;(ii)by redesignating subparagraph (G) as subparagraph (H); and(iii)by inserting after subparagraph (F) the following:(G)the potential of the renewable energy system to reduce greenhouse gas emissions and result in other climate benefits; and; and(C)in paragraph (3)(A), by striking 25 percent and inserting 50 percent;(4)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (i), respectively;(5)by inserting after subsection (c) the following:(d)Streamlined application processThe Office of Rural Development shall develop a streamlined application process, including within each tier described in subsection (c)(4), under which an entity may apply for a grant under subsection (b), financial assistance under subsection (c), or both.;(6)in subsection (e) (as so redesignated)—(A)in the subsection heading, by striking Outreach and inserting Outreach, technical assistance, and education;(B)by striking that adequate and inserting the following:that—(1)adequate;(C)in paragraph (1) (as so designated), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(2)outreach, technical assistance, and education is provided to recipients of grants and other financial assistance under the Program relating to integrating renewable energy projects on land shared with crops or livestock.;(7)by inserting after subsection (f) (as so redesignated) the following:(g)Study(1)Definition of dual-use energy systemIn this subsection, the term dual-use energy system means a system under which renewable energy production and agricultural production, including crop or animal production, occur together on the same piece of land. (2)StudyThe Secretary shall carry out a study on dual-use energy systems.(3)ReportNot later than 2 years after the date of enactment of the Rural Energy for America Program (REAP) Improvement Act of 2021, the Secretary shall submit to Congress a report on the results of the study carried out under paragraph (2), which shall include a recommendation as to whether the scope of grants and other financial assistance under the Program should be expanded to cover projects that generate more energy without significantly impacting farm operations or leading to the conversion of existing farm land.(h)Energy generatedThere shall not be any restriction imposed on the quantity of energy that is generated under a project funded by a grant or other financial assistance provided under the Program for the benefit of the recipient of the grant or other financial assistance.; and(8)in subsection (i) (as so redesignated)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking expended— and all that follows through the period at the end of subparagraph (E) and inserting expended, $150,000,000 for each of fiscal years 2021 through 2030.;(ii)by striking Of the funds and inserting the following:(A)In generalOf the funds; and(iii)by adding at the end the following:(B)Additional fundsIn addition to amounts made available under subparagraph (A), there is appropriated to the Secretary to carry out this section, out of funds in the Treasury not otherwise appropriated, $1,000,000,000, to remain available until expended.; (B)in paragraph (2)(A), by striking paragraph (1) and inserting paragraph (1)(A); and (C)by adding at the end the following:(4)Reserve fund(A)In generalThere is established a reserve fund for the purpose of providing grants and other financial assistance under the Program relating to underused renewable energy technologies.(B)FundsFor each fiscal year, not less than 15 percent of the funds made available under paragraphs (1)(A) and (3) to carry out this section for that fiscal year shall be transferred to the reserve fund established by subparagraph (A)..(b)Conforming amendmentsSection 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is amended by striking subsection (f) each place it appears and inserting subsection (i).